[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
On July 11, 2000, the Court rendered judgment in the above matter by way of a Memorandum of Decision. The defendant has filed a Motion For Reargument dated July 29, 2000, seeking to offer testimony and/or argument on several issues as set forth in five (5) separate numbered paragraphs. Pursuant to Section 11-12(c) of the Connecticut Practice Book, the Court has reviewed the Motion and portions of the trial transcript as well as its trial notes, and it is HEREBY ORDERED:
That as to paragraphs 1, 2, 3, and 5, the motion is DENIED. As to paragraph 4, the Court hereby VACATES its previous order denying the defendant's Motion for Modification of Custody and Visitation (#116) and hereby marks the motion OFF per the request of defendant's counsel at the CT Page 9483 time of trial. In all other respects, the Memorandum of Decision dated July 11, 2000, shall remain in full force and effect.
THE COURT
By _______________ Shay, J.